 4:10-cr-03084-RGK-CRZ Doc # 159 Filed: 06/04/20 Page 1 of 1 - Page ID # 580




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                   Plaintiff,                             4:10CR3084

       vs.
                                                            ORDER
MICHAEL EUGENE WEST,

                   Defendant.


       IT IS ORDERED that the Defendant shall be released from CCA custody
tomorrow, June 5th, 2020 at or about 10AM and defendant is to return to and self-
surrender at CCA – Leavenworth on June 22nd, 2020 no later than noon. He shall
reside with Ms. Fonda in Grand Island Nebraska and not leave that residence
except to travel to Plattsmouth, NE to assist his mother regarding funeral
arrangements for his father and to help her with her needs.

* Subsequent to the hearing on this matter the place of self-surrender was changed
to accommodate United States Marshall Service.


      Dated this 4th day of June, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District
                                            Judge
